Citation Nr: 1112939	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on January 23, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the VAMC in Shreveport, Louisiana, which denied reimbursement for unauthorized medical expenses incurred on January 23, 2006.  The Veteran relocated and his claim is now being addressed by the VAMC in Muskogee, Oklahoma.  

The Veteran has also appealed several claims regarding VA compensation benefits.  These will be addressed in a separate decision.  


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking reimbursement for unauthorized medical expenses incurred on January 23, 2006.

2.  The Veteran's representative's request to reinstate the appeal is not timely.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 6, 2010, the Veteran sent a letter indicating that he withdrew his claim for reimbursement for unauthorized medical expenses.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of August 6, 2010, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2010).

The Veteran's representative has filed an October 2010 request to reinstate the appeal, thereby withdrawing the withdrawal.  

An appeal may be reinstated following a withdrawal if the request is received within one year of the issuance of the decision denying the benefit sought or within 60 days of the issuance of the Statement of the Case, whichever is later.  The adverse decision and Statement of the Case were issued in 2007.  The period in which the appeal may be reinstated expired during 2008.  The attempt to reinstate the appeal is not timely.  

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Further, his request to reinstate the appeal is not timely.  The appeal is not reinstated.  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

The claim of entitlement to reimbursement for unauthorized medical expenses incurred on January 23, 2006, is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


